PER CURIAM:
Kirkwood Donnell Cabiness appeals the district court’s orders denying his motion to compel, motion for reconsideration, motion for bond pending appeal, motion for an evidentiary hearing, and motion to disqualify the United States Attorney. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district court as to all complaints except the district court order denying bail pending appeal. See United, States v. Cabiness, 4:02-CR-70031 (W.D.Va. Sept. 8, 2005); United States v. Cabiness, 4:02-CR-70031 (W.D.Va. Sept. 2, 2005). Because the underlying appeals lack merit, the appeal from the denial of bail (No. 05-7508) is dismissed as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


DISMISSED